Title: To Benjamin Franklin from John Bartram, 29 November 1769
From: Bartram, John
To: Franklin, Benjamin


Dear worthy Friend
November the 29th 1769
Yesterday I had the pleasure of takeing Mrs. Franklin by the hand in her own house as allso thy daughter and grandson a fine boy. Likewise thy sister from Boston all whome I expect at my house according to promise. I have now before me thy dear affectionate letter of July the 9th 1769. My health and familys still continueth: (God allmight be praised and adored) I sent my Journal of No. and So. Carolina Georgia and florida to Peter Collinson who approved of it. I dont doubt but Michal Collinson if thee desireth it would readyly lend it to thee and if thee should think it worth printing it I have nothing against it with proper correction which I know thee is very capable to do.
I have received doctor Fothergills and Michael Collinsons letters the latter declines haveing any thing to do in the seeds affair. The doctor recommends his nephew as a very honest person to supply our dear Peters place with relation to disposeing of the seeds and receiveing and remiting the money. I have thoughts of giveing him orders for the same purpose if he pleas to accept it. This is one of the worst seed year I ever knowed the excesive dry summer [and] terible storm hath demolished most: I have collected what I could but cant assure them all to vegitate such as thay are I offer freely to my dear friend.
I have not any of that rhubarb growing of which thee kindly sent me a draught, if thee please to send me a few seeds it would much oblige thy sincear friend
John Bartram
I have a couple of Bull frogs in a Barrel with Colocasia roots to Doctor Fothergill for the King. I wish thay may come safe and be the first.
Benjamin Franklin
 Addressed: To / Mr Benjamin Franklin
